The motion for stay is denied, although we regard it important that the trial court consider whether the certificates are in accordance with the statute, and that the plaintiff should not recover a judgment that is enf'orcible to the prejudice of the mortgagees or the other certificate holders or lot owners. The Trial Term has the duty of determining whether the certificates should be reformed and in what regard; or, if that cannot be done without bringing in additional parties, the court has power to suspend the trial until such parties shall have been brought in. Present — Jenks, P. J., Thomas, Stapleton, Putnam and Blackmar, JJ.